TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 31, 2020



                                     NO. 03-20-00026-CV


                             Adler Architecture, LLC, Appellant

                                                v.

                  Arbors at Riverside Condominiums COA, Inc., Appellee




       APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order signed by the trial court on December 23, 2019.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and

in the court below.